Citation Nr: 0112393	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for allergies.  

2. Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
August 1994.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Phoenix, Arizona.  The RO denied entitlement to service 
connection for ear infections, allergies, a right knee 
disorder, residuals of a left elbow abrasion, a right ankle 
disorder, gingivitis, and a sinus disorder.

In January 1999 the Board denied entitlement to service 
connection for ear infections, residuals of a left elbow 
abrasion, and gingivitis.  The Board remanded the issue of 
entitlement to service connection for allergies, a right knee 
disorder, a right ankle disorder, and a sinus disorder to the 
RO for further development and adjudicative action.  

The veteran did not respond to a February 1998 development 
letter sent to him by the RO at the direction of the Board in 
its January 1998 remand.  No additional evidence was obtained 
and associated with the claims file, and the whereabouts of 
the veteran are unknown.  The RO returned the claims file to 
the Board for further appellate review.


FINDINGS OF FACT

1.  Allergies pre-existed active duty, and did not 
chronically worsen during service.  

2.  The record fails to show that the veteran has a current 
sinus, right ankle, or right knee disorder.  


CONCLUSIONS OF LAW

1.  Pre-existing allergies were not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  
3.303, 3.380 (2000); 

2.  A sinus disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.303.  

3.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303.  

4.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Allergies to cats and dust were noted on the report of the 
service entrance examination which was conducted in April 
1987.  

No pertinent abnormalities were noted on the report of a 
physical examination which was conducted in June 1988.  On 
the Report of Medical History portion of the June 1988 
examination, the veteran indicated that he had or had had hay 
fever.  An annotation was made by the examiner that the 
veteran had hay fever in the summer and fall.  The veteran 
indicated that he felt better since coming to Washington 
State.  

On a Report of Medical History completed in March 1990, the 
veteran indicated he had or had had hay fever.  A notation of 
spring/fall allergic rhinitis was made by the examiner.  A 
report of an airborne examination conducted in May 1990 shows 
no pertinent abnormalities were noted.  



In April 1991 the veteran stated that he had seasonal 
allergies.  In the past, he had used Beconase.  The 
assessment was allergic rhinitis.  

The veteran injured his right ankle playing softball in 
August 1992.  The assessment was right ankle sprain.  An 
August 1992 X-ray of the right ankle revealed mild soft 
tissue swelling overlying the lateral malleolus.  No 
underlying acute bony abnormalities were present.  

An impression of allergic rhinitis was made in March 1993.  
The veteran was found to be without defects at the time of 
the July 1993 periodic examination.  In September 1993, he 
sought treatment for allergies.  In November 1993, he 
complained of tenderness in the right knee.  Physical 
examination of the right knee revealed a full range of motion 
without tenderness to palpation.  

In April 1994 the veteran complained of post-nasal drip.  The 
impression was allergies.  He sought treatment again several 
days later as his condition had not improved.  The assessment 
at that time was bronchitis secondary to allergies with a 
question mark.  

In July 1994 the veteran reported that he experienced pain in 
his right knee after running for more than three miles.  The 
assessment was a normal knee.  

No pertinent abnormalities were noted on the report of the 
exit examination which was conducted in July 1994.  On the 
Report of Medical History portion of the exit examination, 
the veteran indicated that he had or had had swollen or 
painful joints, ear, nose or throat trouble, sinusitis, hay 
fever, and a trick or locked knee.  It was noted that running 
produced soreness in the right knee.  



A VA general medical examination was conducted in March 1996.  
The veteran reported that he had allergies which he treated 
with Beconase inhalers as needed.  He complained of pain in 
the right ankle.  It was noted that he was scheduled for 
subsequent X-ray examinations of the right knee and right 
ankle.  Pertinent diagnoses were degenerative joint disease 
of the right ankle and right knee, and seasonal nasal 
allergies which were noted to be stable.  

A March 1996 VA X-ray examination of the right knee was 
interpreted as revealing a normal right knee.  It was noted 
that there was no evidence of previous trauma to the right 
knee.  X-ray examination of the right ankle which was 
conducted at the same time revealed no evidence of bone or 
joint disease in the right ankle.  

In January 1998, the Board remanded the claims issues on 
appeal for VA examinations to determine the nature, extent of 
severity, and etiology of the remaining disabilities at 
issue.  

The RO attempted to schedule the veteran for the VA 
examinations as directed by the Board's January 1998 remand, 
but was unable to contact him.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).


In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that in order to prevail on the issue of service connection 
on the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 38 C.F.R. 
§ 3.304(b).  

There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  Similarly, manifestation 
of lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).

In a previous case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling,", i.e., a 
sufficient showing, rather, it is evidence that is clear and 
unmistakable.  

In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (2000).  
Service connection must be determined on the evidence as to 
existence of the allergy prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  However, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be made on the whole 
evidentiary showing.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b))

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2000).

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of al of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).


Preliminary Matters

The Board notes that VA has fulfilled its duties under the 
VCAA of 2000.  The veteran did not identify any medical 
records pertinent to his claims.  The RO has obtained the 
veteran's service medical records.  The RO also attempted to 
schedule the veteran for VA examinations but was unable to 
locate him despite several attempts.  The RO attempted to 
find a current address for the veteran via the Social 
Security Administration.  It also searched the VA Medical 
Centers in Arizona to determine if the veteran was a patient.  

The RO attempted to locate his father as he was listed on the 
original application for compensation, but without success.  
The veteran did not leave a forwarding address.  The Court 
has held that "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran was provided notice regarding the lay or medical 
evidence needed to substantiate the claim and also informed 
of the evidence obtained by the RO in the February 1996 
statement of the case.  The veteran has not identified any 
outstanding evidence, capable of being obtained, which has 
not been associated with the claims file.  See VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The Board finds the 
RO made reasonable efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claims.  Under the 
law, no further assistance is required prior to adjudication 
of these claims.

The veteran failed without explanation to report for a 
scheduled examination necessary to evaluate the disorders on 
appeal.  Since he has offered no explanation for his failure 
to report, the Board must conclude that the failure to report 
was without good cause.  The examination was scheduled in 
conjunction with an original compensation claim.  
Accordingly, the veteran's claims must be rated on the basis 
of the evidence of record.  38 C.F.R. § 3.655(b).

Analysis

Entitlement to service connection for allergies.

The presence of allergies to cats and dust was noted by the 
doctor who conducted the April 1987 service entrance 
examination.  The Board finds the presumption of soundness 
does not apply as the veteran was found to have allergies at 
the time of his induction.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  The veteran was treated for allergies 
during active duty and there is current evidence of the 
presence of allergies as demonstrated by the diagnosis of 
seasonal allergies which was made at the time of the March 
1996 VA examination.  The question on appeal therefor is 
whether the veteran's pre-existing allergies were aggravated 
by active duty.  

38 C.F.R. § 3.380 mandates that a comparative study must be 
made of the severity of allergies at enlistment and 
subsequent to that time in order to determine if pre-existing 
allergies were aggravated by active duty.  

The veteran failed to report, without good cause, for a VA 
examination which was scheduled, in part, to determine if the 
allergies had been aggravated by active duty.  While the 
veteran, as a lay person, is competent to report on 
symptomatology he experiences regarding his allergies, the 
fact that 38 C.F.R. § 3.380 mandates the use of a comparative 
study demonstrates that something more than lay evidence is 
required in order to show in-service aggravation of the pre-
existing allergies.  The comparative study, which is a 
requirement for a grant of service connection for allergies 
based on aggravation of a pre-existing condition, was not 
conducted and the claim must be denied.  

38 C.F.R. § 3.380 further provides that seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The Board notes that 
the allergies were described as "seasonal" at the time of 
the March 1996 VA examination.  This characterization of the 
post-service allergies as being seasonal also weighs against 
a grant of service connection for allergies.  

Entitlement to service connection for a sinus disorder.

The veteran was not treated for a sinus disorder, separate 
from allergies during active duty.  A sinus disorder was not 
found to be present by the examiner who conducted the July 
1994 separation examination.  The examiner who conducted the 
March 1996 VA examination failed to find the presence of a 
sinus disorder.  

The only evidence of record which shows the veteran currently 
has a sinus disorder is the veteran's own allegations.  The 
veteran has not indicated that he has received any 
specialized medical training and must be considered a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's allegations as to the present 
existence of a sinus disorder are without probative value.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusion as to whether the 
veteran currently has a sinus disorder related to service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, there is no competent evidence of a current sinus 
disorder for which service connection may be granted.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992); Rabideau v.  
Derwinski, 2 Vet. App. 141, 143-44 (1992) (In the absence of 
proof of a present disability there can be no valid claim).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a grant of service connection for a 
sinus disorder, and the claim must be denied. 

Entitlement to service connection for a right knee disorder.

No diagnosis of a right knee disorder was made during active 
duty.  The veteran complained of right knee pain on several 
occasions beginning in November 1993.  It was noted at the 
time of the July 1994 separation examination that running 
produced soreness in the right knee, but a right knee 
disorder was not diagnosed.  A right knee disorder was not 
found to be present at the time of the separation 
examination.  

While the examiner who conducted the March 1996 VA 
examination included a diagnosis of degenerative joint 
disease of the right knee, he further noted that the veteran 
was scheduled for a subsequent X-ray examination of the 
joint.  The report of the March 1996 VA X-ray examination was 
interpreted as revealing a normal right knee without evidence 
of previous trauma.  Degenerative joint disease was not 
found.  The Board notes that degenerative arthritis must be 
confirmed by X-ray.  See 38 C.F.R. 4.71a, Diagnostic Code 
5003 (2000).  The Board finds the report of the X-ray 
examination of the right knee to be more probative than the 
opinion from the examiner who conducted the March 1996 VA 
examination.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for a right knee disorder, and the claim must be 
denied.

Entitlement to service connection for a right ankle disorder.

In August 1992 the veteran was treated once for what was 
assessed as a right ankle sprain.  During the remainder of 
his two years in service, there were no complaints of, 
diagnosis of or treatment for a right ankle disorder.  A 
right ankle disorder was not found to be present at the time 
of the July 1994 separation examination.  While the examiner 
who conducted the March 1996 VA examination included a 
diagnosis of degenerative joint disease of the right ankle, 
he further noted that the veteran was scheduled for a 
subsequent X-ray examination of the joint.  

The report of the March 1996 VA X-ray examination was 
interpreted as revealing a normal right ankle without 
evidence of previous trauma.  Degenerative joint disease was 
not found.  The Board notes that degenerative arthritis must 
be confirmed by X-ray.  See 38 C.F.R. 4.71a, Diagnostic Code 
5003 (2000).  The Board finds the report of the X-ray 
examination to be more probative as to the absence of 
degenerative joint disease of the right ankle than the 
opinion from the examiner who conducted the March 1996 VA 
examination.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for a right ankle disorder, and the claim must be 
denied.

As to all disabilities at issue, although the veteran is 
entitled to the benefit of the bout where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for allergies, sinus, right ankle and right knee 
disorders.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for allergies is denied.  

Entitlement to service connection for a sinus disorder is 
denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a right ankle disorder 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

